Lotz, J.
The judgment from which this appeal is prosecuted was rendered in the court below, on the 6th day of October, 1894. The transcript of said cause was filed in this court on October 5, 1895. The assignment of errors was not filed until December 11, 1895.
The appellee moves to dismiss the appeal, because the assignment of errors was not filed within the year. As no sufficient excuse for failing to file the assignment of errors within the year is shown, the motion to dismiss must prevail. Lawrence v. Wood, Admr., 122 Ind. 452; Bacon, Admr., v. Withrow, 110 Ind. 94.
The appeal is dismissed.
Ross, J., did not participate in this decision.